Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 28, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147401                                                                                                Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 147401
                                                                     COA: 311876
                                                                     Macomb CC: 1994-002418-FC
  CHRISTOPHER L. TULL,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 24, 2013 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Macomb Circuit Court for
  reissuance of the defendant’s judgment of conviction and sentence. The record makes
  clear that the failure to perfect an appeal of right was solely the fault of the defendant’s
  trial counsel, who did not fulfill his promise in open court to file the necessary paperwork
  to begin the appellate process. Accordingly, the defendant was deprived of his appeal of
  right as a result of constitutionally ineffective assistance of counsel. See Roe v Flores-
  Ortega, 528 US 470, 477; 120 S Ct 1029; 145 L Ed 2d 985 (2000); Peguero v United
  States, 526 US 23, 28; 119 S Ct 961; 143 L Ed 2d 18 (1999).

        We further ORDER the Macomb Circuit Court, in accordance with Administrative
  Order 2003-03, to determine whether the defendant is indigent and, if so, to appoint
  counsel to represent the defendant on appeal.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 28, 2014
           h0224
                                                                                Clerk